Citation Nr: 0106461	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1972 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no credible evidence of a current PTSD 
diagnosis.


CONCLUSION OF LAW

The veteran currently does not have PTSD which was incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD as a result of 
traumatic experiences during his Marine basic training. 

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal; VA is unaware of other 
unrequested records pertinent to this appeal, and; the 
evidence is sufficient to permit the Board to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000).
Notwithstanding the foregoing, the claims file includes 
evidence of unknown reliability suggesting that the veteran 
may receive Social Security Administration (SSA) disability 
benefits.  The RO did not seek confirmation of the existence 
of SSA records.  However, in its July 1998 rating decision, 
November 1999 statement of the case and January 2000 
supplemental statement of the case the RO clearly informed 
the veteran of the need for evidence of a PTSD diagnosis to 
support his service connection claim.  Neither the veteran 
nor his representative have claimed that SSA records exist, 
submitted copies of records to the RO or asked the RO to 
acquire them.  Therefore, the Board concludes that SSA 
records, if they exist, would not support the veteran's claim 
and that absence of a VA request for access does not 
constitute a violation either of VA's duty to assist or of 
veteran's right to due process.  Id.

Disability resulting from disease or injury incurred or 
aggravated in service may be service connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (2000).  A claim for entitlement 
to service connection for PTSD requires: 1) medical evidence 
of a PTSD diagnosis; 2) credible supporting evidence of the 
claimed in-service stressor; and 3) medical evidence of a 
causal connection between current diagnosed PTSD and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  A 
PTSD diagnosis by a mental health care professional 
presumptively meets current diagnostic standards both as to 
symptomatology and stressor adequacy, absent evidence to the 
contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A 
veteran's lay testimony alone is enough to establish 
occurrence of an in-service stressor provided that the 
veteran engaged in combat and that the claimed stressor is 
consistent with circumstances of the veteran's service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Otherwise, a 
veteran's testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. at 144.

Service department records disclose no evidence that the 
veteran sought or received treatment for or was diagnosed 
with a mental disorder during service.  The report of his 
discharge physical examination does not include evidence of a 
mental disorder.

A VA physician notes the first record evidence of a 
postservice mental disorder in an August 1974 examination 
report.  The veteran complained of nervousness, headaches, 
sensitivity to loud sounds and social withdrawal.  The 
diagnosis was borderline intelligence and anxiety neurosis of 
unidentified etiology.  The examiner opined that the 
veteran's limited intelligence and education made coping with 
the usual activities of living stressful for him.

VA hospital and treatment records from October to November 
1993 and from June to July 1994 document the veteran's 
hospital and outpatient treatment for what was diagnosed as 
alcohol and cocaine dependence and antisocial personality 
disorder.

The first and only record evidence of a PTSD diagnosis 
appears in a July 1997 letter from a private psychologist 
pertaining to her examination of the veteran.  The letter 
states that the veteran had requested a "diagnostic 
interview" to determine whether his symptoms "cluster 
around a particular diagnosis."  There is no evidence that 
the psychologist had access to the veteran's medical records 
or that the source of the history described in the letter was 
other than the veteran himself.  The letter describes several 
stressful situations in the veteran's life, including 
experiences in Marine boot camp, which were apparently 
although not directly linked to what the psychologist 
identified as a "provisional diagnosis" for chronic PTSD 
and possible chemical dependence.

In July 1998 the veteran underwent a VA PTSD examination by a 
psychologist who reviewed the medical record and administered 
several diagnostic tests.  Objective findings included the 
following:  orientation as to time, place and person; 
adequate short term memory; disturbed and angry mood; general 
indifference and anhedonia; indifferent appetite; impaired 
sleep and concentration; occasional nightmares about service; 
self criticism; suicidal ideation; poorly controlled anger; 
absence of manic or psychotic symptoms; cocaine use; 
hypervigilence and exaggerated startle response.  The 
examiner noted that the veteran failed to meet PTSD criteria 
in two diagnostic tests and that other test results indicated 
likely malingering or exaggeration of problems not due to 
psychopathology.  The tests also indicated extremely severe 
depression.  The examiner diagnosed depressive disorder not 
otherwise specified and cocaine dependence but found 
insufficient evidence to support a diagnosis for PTSD.  The 
examiner questioned the private psychologist's July 1997 
provisional PTSD diagnosis both because it failed to describe 
findings that met identified diagnostic criteria and because 
it did not link the diagnosis to a clearly identified 
stressor.

Despite conflicting professional opinions over a current PTSD 
diagnosis, the Board finds the VA examiner's opinion to be 
substantially more persuasive, credible and, therefore, 
dispositive here.  The Board finds the July 1998 VA 
examination to have been thorough - including an interview 
with the veteran, review of his medical and service records 
and diagnostic testing.  Accordingly, the diagnosis of 
depressive disorder and drug dependence is supported by 
substantial empirical evidence and is not qualified.  On the 
other hand, the July 1997 private evaluation appears to have 
been based only upon an interview with the veteran and, as 
the VA examiner observed, it is weakened by its failure to 
discuss how empirical findings met criteria for a PTSD 
diagnosis.  The private opinion is further weakened by its 
qualification of the PTSD diagnosis as "provisional," 
thereby suggesting the need for additional testing or 
analysis before the private psychologist could present a 
supportable final diagnosis.

The only other evidence of a current PTSD diagnosis appears 
in the several written statements submitted by the veteran 
himself.  However, because the veteran is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence of the required diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); ); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).


In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD and that the 
benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1998); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

